COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


                                                            §
     PATRICK WOODYARD,                                                         No. 08-19-00252-CV
                                                            §
                            Appellant,                                            Appeal from the
                                                            §
     v.                                                                            County Court
                                                            §
     CAROL WOODYARD as Independent                                          of Burnet County, Texas1
     Executor of the ESTATE OF KENNETH                      §
     EUGENE WOODYARD, Deceased,                                                    (TC# P10775)
                                                            §
                            Appellee.

                                         MEMORANDUM OPINION

           Appellant Patrick Woodyard has filed an unopposed motion for voluntary dismissal of this

appeal. See TEX.R.APP. P. 42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs

of appeal are assessed against Appellant. See TEX.R.APP. P. 42.1(d).



                                                       GINA M. PALAFOX, Justice
January 29, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.




1
    We hear this case on transfer from the Third Court of Appeals in Austin. See TEX.R.APP.P. 41.3.